Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/10/2021 has been entered. Claims 1, 3-13, and 15-24 remain pending in the application. 
Response to Arguments
Applicant's arguments filed on 2/10/2021 have been fully considered.
Applicant’s arguments with respect to amended claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely only on Fauzzi applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-5, 11,13,15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 20130125675, “Muller”) and Fauzzi et al. (US 20060148063 A1, “Fauzzi”) and  Frank et al.(US 20160161518 A1,”Frank”).

Regarding claim 1, Muller discloses in figures 1-11: an analyzer system (FIG.1) for use in an in vitro diagnostics (IVD) environment (¶0002) comprising: a sample handler module (102 and the middle section of 104) configured to accept a plurality of trays (FIG.2, 202 ¶0044) holding a plurality of patient sample tubes (FIG.3, 304) via one or more drawers (FIG.2 216) located at a front of the sample handler module (the middle section of 104) that is accessible to an operator (¶0038); one or more analyzer modules (212,214,106) configured to aspirate (212 ¶0071), using at least one pipette (FIG.3 302), a portion of a patient sample (304) from each of the plurality of patient samples and perform a clinical analysis of at least one of clinical chemistry characteristics (¶0150) and immunoassay characteristics (¶0150) of that patient 

Muller fails to disclose the sample handler module comprises covered refrigerated storage, separated from the rest of the sample handler module, configured to store control and calibrator fluids for multiple days and cameras that record overhead images of sample tubes in the drawers, as the drawers are closed by the operator.

However, Fauzzi as an analogous art teaches in FIGS.6, 7A, and 35A and C the sample handler module (1) comprises covered refrigerated (¶0268 and ¶0269- the space temperature is controlled and may be reduced by heat pump 780 and thermoelectric devices TED’s 781) storage (4) configured to store control and calibrator fluids (located on 6 and 7 in interior space 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fauzzi’s refrigerated storage and camera for Muller’s automatic analyzer system. One of ordinary skill in the art knows controlling the temperature of the samples in storage area to the desired temperatures using thermoelectric devices TED’s (Fauzzi -¶0268 and ¶0269) and heat pumps and would know the improvement might be to save costs by avoiding spoilage and/or have more accurate results by keeping the samples at optimized temperatures.
Fauzzi does not teach covered refrigerated storage, separated from the rest of the sample handler module, and does not expressly teach the refrigerated storage configured to store control and calibrator fluids for multiple days (although Fauzzi’s heat pump and TED can maintain temperature as low as 18oC and even it is well controlled and able to control the temperature beyond required tolerances ¶0274, therefore, Fauzzi inherently teaches the system is capable for multiple days storage).

 However, Frank in figures 2-12 teaches covered refrigerated storage (Figs 2-4 closed reagent store and temporary storage unit in Fig.5- 1153/1149), separated from the rest of the sample handler (¶0033- closed reagent store is disposed at a lower level, most preferably below said processing deck ¶0123- covered refrigerated storage is lower part of module of analyzer 400) , configured to store control and calibrator fluids for multiple days (¶0036- closed reagent store capable of maintain temperatures in range as low as −4°C).


Regarding claim 3, Muller further discloses in figures 1-9: the analyzer system of claim 1, further comprising a station (214) on the automation track (220) having a plurality of cameras (2742 ¶0134) that observe each of the plurality of sample carriers (2730) to characterize the carrier and at least one of the plurality of patient sample tubes (2750) after that patient sample tube has been placed into the carrier (¶0134).

 Regarding claim 4, Muller further discloses in figures 1-11: the analyzer system of claim 1, wherein each of the plurality of track sections (220 and FIG.6 shows a typical the track sections) receives primary power from one of the one or more analyzer modules (equivalent to those parts shown as ALIQUOTTER, 214,106 in FIGS.1&2), and backup power from an adjacent one of the one or more analyzer modules (¶0158 it is disclosed that the carriers 2730 obtain their power from 2744 that can be charged at charging stations that can be at processing stations that are located at different modules of the system as disclosed in ¶0150). 

Regarding claim 5, Muller further discloses the analyzer system of claim 1, wherein storage (104, 108) further comprises individual covers (2752) placed on each control and calibrator fluids (2750).

Mueller fails to expressly disclose the covered refrigerated storage further comprises individual evaporation covers placed on each control and calibrator fluids.

However, Fauzzi in FIGS.11A, and 12B teaches the covered refrigerated storage (40) further comprises individual evaporation covers (320) placed on each control and calibrator fluids (Containers 125 or 3 that are located at the storage 40 with controlling temperature means of heat pump and thermoelectric TEDs as described in rejection of claim 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fauzzi’s individual evaporation covers placed on each calibrator fluids of Mueller. One of ordinary skill in the art knows the covers for fluid containers may be provided in order to protect the reagent fluids from contamination as well as evaporation as suggested by Fauzzi (¶0176).

Regarding claim 11, Muller further discloses in figures 1-11: the analyzer system of claim 1, wherein at least one track section (220) is accessible to an external laboratory automation system (FIG.5 (d) ¶0116).

Regarding claim 13, Muller discloses in figures 1-11: a method for analyzing patient samples comprising steps of: receiving, at a sample handler module (102 and the middle section of 104), a plurality of trays (202 ¶0044) holding a plurality of patient sample tubes (304 ¶0044) via one or more drawers (216) located at a front of the sample handler module (the middle section of 104 that is accessible to an operator ¶0038); capturing a plurality of images ( ¶0134- each detector 2742 including camera and corresponding software produces corresponding image processing algorithm) of the plurality of sample tubes (2730), and 

Mueller fails to disclose covered refrigerated storage configured, separated from the rest of the sample handler module, configured to store control and calibrator fluids for multiple days; using camera in the overhead position, as each of the one or more drawers is closed.

However, Fauzzi as an analogous art teaches in FIGS.6, 7A, 11A, and 35 a similar system which covered refrigerated storage (FIG.6, 4 - ¶0268 and ¶0269- the space temperature is controlled and may be reduced by heat pump 780 and thermoelectric devices TED’s 781) configured to store control and calibrator fluids (FIG.11A- sample containers 125); using overhead camera (FIG.7A, 25), as each of the one or more drawers (100) is closed (FIG.6, 40).

Fauzzi does not teach covered refrigerated storage, separated from the rest of the sample handler module, and does not expressly teach the refrigerated storage configured to store control and calibrator fluids for multiple days (although Fauzzi’s heat pump and TED can maintain temperature as low as 18oC and even it is well controlled and able to control the temperature beyond required tolerances ¶0274, therefore, Fauzzi inherently teaches the system is capable for multiple days storage).
 However, Frank in figures 2-12 teaches covered refrigerated storage (Figs 2-4 closed reagent store and temporary storage unit in Fig.5- 1153/1149), separated from the rest of the sample handler (¶0033- closed reagent store is disposed at a lower level, most preferably below said processing deck ¶0123- covered refrigerated storage is lower part of module of analyzer 400) , configured to store control and calibrator fluids for multiple days (¶0036- closed reagent store capable of maintain temperatures in range as low as −4°C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Frank’s covered refrigerated storage, separated from the rest of the sample handler, with cooling unit to store the calibrated fluids of Muller for multiple days. One of ordinary skill in the art would know the benefit of this configuration for user convenience, as storing samples in the separate refrigeration allows for placement of the refrigerated storage where convenient to the user to access and/or based upon available space in the lab. (Additionally Frank in ¶0033 suggests that storing fluids separate from rest of sampler handle module has the benefit of saving and therefore optimal way of using the space).

Regarding Claim 15, Muller further discloses the method of claim 13, further in ¶0134 discloses it comprising the steps of: capturing a plurality of images of the first carrier (2730), using a plurality of cameras (2742) after the first carrier has received the first sample (2730); and analyzing the plurality of images to determine an identity and physical characteristics of the first sample (¶0134).

Regarding claim 16, Muller further discloses in figures 1-11: the method of claim 13, wherein the step of providing an automation track (220) comprises providing a plurality of track sections (FIG.6) and further comprising a step of providing primary power to each track section from one of the one or more analyzer modules (equivalent to those parts shown as ALIQUOTTER, 214,106 in FIGS.1&2) and providing backup power from an adjacent one of the one or more analyzer modules in the event of an interruption of the primary power(¶0158 it is disclosed that the carriers 2730 obtain their power from 2744 that can be charged at charging stations that can be at processing stations that are located at different modules of the system as disclosed in ¶0150).

Regarding claim 17, Muller further discloses the method of claim 13, 

But fails to disclose the steps of placing a plurality of control and calibrator fluids in the refrigerated storage in the sample handler module; placing evaporation covers on each of the plurality of control and calibrator fluids; and storing the plurality of control and calibrator fluids in the refrigerated storage for multiple days.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fauzzi’s individual evaporation covers placed on each calibrator fluids of Mueller and use Fauzi’s refrigerated storage for Muller’s automatic analyzer system. One of ordinary skill in the art knows controlling the temperature of the samples in storage area to the desired temperatures using thermoelectric devices and heat pumps as suggested by Fauzzi (¶0268 and ¶0269) and knows the covers for fluid containers may be provided in order to protect the reagent fluids from contamination as well as evaporation as suggested by Fauzzi (¶0176).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muller, Fauzzi, Frank in view of Fritchie et al. (US 20160320422 “Fritchie”).

Regarding Claim 6, Muller fails to disclose it further comprising a plurality of reagent carriers configured to accept a reagent cartridge and to transport the reagent cartridge, via the automation track, to a second location accessible to the one or more analyzer modules.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Fritchie’s reagent carriers to the analyzer system by Muller. One of ordinary skill in the art would have been motivated to make this modification in order to have the capability of being modified to suit the demands of certain users as suggested by Fritchie (¶0004).

Regarding Claim 18, Muller fails to disclose providing at least one reagent carrier configured to move along the automation track; transporting a reagent cartridge using the reagent carrier along the automation track to a third location accessible to the first analyzer; receiving the reagent cartridge by the first analyzer using a robot arm of the first analyzer; and storing the reagent cartridge by the first analyzer for use in the clinical analysis.

However, as an analogous art, Fritchie discloses further comprising the steps of: providing at least one reagent carrier (34) configured to move along the automation track (12); transporting a reagent cartridge (30) using the reagent carrier along the automation track to a third location accessible to the first analyzer (60); receiving the reagent cartridge by the first analyzer using a robot arm (152) of the first analyzer; and storing the reagent cartridge by the first analyzer for use in the clinical analysis. 

.

Claims 7, 8, 9, 10, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Muller, Fauzzi, Frank in view of Pollack et al. (US 20150118756 A1, “Pollack).

Regarding claim 7, Muller fails to disclose the plurality of track sections form an outer loop on the perimeter of the one or more analyzer modules and a plurality of bypass track sections internal to the one or more analyzer modules that bypass the outer loop, and wherein the first location on the automation track accessible to the at least one pipette is on at least one of the bypass track sections.
However, as an analogous art, Pollack in FIG. 8 teaches the automation track (400) is configured such that the plurality of track sections (A,B,C,D,E,F) form an outer loop (J,B,C,E,F,K) on the perimeter of the one or more analyzer modules (205,205A,205B) and a plurality of bypass track sections (G,H,I) internal to the one or more analyzer modules (205,205A,205B)  that bypass the outer loop, and wherein the first location (402) on the automation track accessible.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate and expedite the process so one sample can be processed without having to wait in a queue of carriers.

Regarding claim 8, Muller fails to disclose each of the one or more analyzer modules is serviced by one of the bypass track sections and that bypass track section is configured to temporarily hold a subset of the plurality of sample carriers for random access by the at least one pipette.

However, as an analogous art, Pollack teaches in FIG.8 each of the one or more analyzer modules (205,205A, 205B) is serviced by one of the bypass track sections (G, H, I) and that bypass track section is configured to temporarily hold a subset of the plurality of sample carriers (FIG.6C, 250A) for random access by the at least one pipette (420).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate and expedite the process so one sample can be processed without having to wait in a queue of carriers.

Regarding claim 9, Muller fails to disclose movement and random access of the subset of the plurality of sample carriers on each of the bypass track sections is controlled responsive to a processor of the one or more analyzer modules.

However, as an analogous art, Pollack teaches in FIG.8 movement and random access of the subset of the plurality of sample carriers on each of the bypass track sections is controlled responsive to a processor (440) of the one or more analyzer modules (205,205A,205B).



Regarding claim 10, Muller fails to disclose the outer loop is accessible to the sample handler module and wherein the plurality of track sections form a bypass track section configured to allow sample carriers to travel around the perimeter of the one or more analyzer modules without returning to the sample handler module.

However, as an analogous art, Pollack teaches in FIG.8 the outer loop (J,B,C,E,F,K)  is accessible to the sample handler module (205C Col.36 line 7) and wherein the plurality of track sections form a bypass track sections (G,H,I) configured to allow sample carriers (FIG.15C 250A)  to travel around the perimeter (FIG.15C) of the one or more analyzer modules (Immuno-Assay & Clinical Chemistry) without returning to the sample handler module (280). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample can be processed without having to wait in a physical and virtual queues as suggested by Pollack (¶0120).

claim 19, Muller fails to disclose automation track and providing a plurality of track sections to form an outer loop on the perimeter of the one or more analyzer modules and providing a plurality of bypass track sections internal to the one or more analyzer modules that bypass the outer loop, wherein the second location on the automation track accessible to the at least one pipette is on at least one of the bypass track sections.
However, as an analogous art, Pollack teaches in FIG.8 the step of providing an automation track (270) comprises providing a plurality of track sections (400)  to form an outer loop (J,B,C,E,F,K) on the perimeter of the one or more analyzer modules (205A,B,C) and providing a plurality of bypass track sections (G,H,I)  internal to the one or more analyzer modules (205A,B,C) that bypass the outer loop (J,B,C,E,F,K), wherein the second location (406) on the automation track (400) accessible to the at least one pipette (424) is on at least one of the bypass track sections (I). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample can be processed without having to wait in a physical and virtual queues as suggested by Pollack (¶0154).

Regarding claim 20, Muller fails to disclose each of the one or more analyzer modules is serviced by one of the bypass track sections  and that bypass track section is configured to temporarily hold a subset of the plurality of sample carriers for random access by the at least one pipette.  



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample can be processed without having to wait in a physical and virtual queues as suggested by Pollack (¶0154).

Regarding claim 21, Muller fails to disclose step of controlling the movement and random access of the subset of the plurality of sample carriers on each of the bypass track sections responsive to a processor of the one or more analyzer modules. 

However, as an analogous art, Pollack teaches in FIG.8 a step of controlling the movement and random access of the subset of the plurality of sample carriers (430) on each of the bypass track sections (A, G, H, I, D) responsive to a processor (440) of the one or more analyzer modules (205A, B, C). 


Regarding claim 22, Muller fails to disclose the outer loop is accessible to the sample handler module and wherein the plurality of track sections form a bypass track section configured to allow sample carriers to travel around the perimeter of the one or more analyzer modules without returning to the sample handler module.

However, as an analogous art, Pollack teaches in FIG.8 the step of providing an automation track (270) further comprises wherein the outer loop (278) is accessible to the sample handler module (280) and wherein the plurality of track sections (274, 274A) form a bypass track section configured to allow sample carriers (250A) to travel around the perimeter of the one or more analyzer modules (Immuno-Assay & Clinical Chemistry) without returning to the sample handler module. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample can be processed without having to wait in a physical and virtual queues as suggested by Pollack (¶0154).

Regarding claim 23, Muller fails to disclose at least one track section accessible to an external laboratory automation system.

However, as an analogous art, Pollack in FIG.11 teaches the step of providing an automation track further comprises providing at least one track section accessible to an external laboratory automation system (¶0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample can be processed without having to wait in a physical and virtual queues as suggested by Pollack (Col.26 Lines 44-55).

Regarding claim 24, Muller fails to disclose a step of removing a second sample from the first carrier after the first sample is placed in the carrier, wherein the first carrier comprises a sample tube holder having two positions.
However, as an analogous art, Pollack teaches in FIG.8 a step of removing a second sample from the first carrier (55) after the first sample (56) is placed in the carrier, wherein the first carrier comprises a sample tube holder having two positions (56&60).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muller, Fauzzi, and Frank in view of Ochranek et al. (US 20140273242 A1, “Ochranek”).

Regarding claim 12, Muller fails to disclose each of the plurality of sample carriers comprises a sample tube holder having two positions, and wherein the sample handler module is configured to place a first one of the plurality of patient samples into the sample tube holder before removing a second one of the plurality of patient samples from the sample tube holder.

However, as an analogous art, Ochranek teaches in FIG.1A each of the plurality of sample carriers (124 a-n) comprises a sample tube holder having two positions (¶0041 and ¶0042 the carriers 124 a-n is holding six containers but can be configured to hold more or fewer containers depending on the analyzer, the sample handler design parameters and/or the carrier layout), and wherein the sample handler module is configured to place a first one of the plurality of patient samples into the sample tube holder before removing a second one of the plurality of patient samples from the sample tube holder (¶0041 and ¶0042 the carriers 124 a-n is holding six containers but can be configured to hold more or fewer containers depending on the analyzer, the sample handler design parameters and/or the carrier layout).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzer system by Muller and adding a sample carrier by two positions by Ochranek. One of ordinary skill in the art would know this configuration to facilitate the process so one sample can be transferred to the analytical module while the next sample is being added to the process therefore makes the automation of analyzer more accurate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856            

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856